Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 1 of 11 PageID# 52



                IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                             Richmond Division


JACQUES PAUL VILLAFANA,

     Plaintiff,

V.                                            Civil Action No. 3:20CV28

H. THOMAS PADRICK, JR.,

     Defendant.


                             MEMORANDUM OPINION


     Jacques Paul Villafana, a Virginia inmate proceeding pro se

and ^ forma       pauperis,    filed   this   42   U.S.C. § 1983    action

challenging the state circuit court's denial of his application

for relief under Virginia code section 19.2-327.1.           The matter is

before the Court for evaluation pursuant to 28 U.S.C. §§ 1915(e)(2)

and 1915A.   For the reasons set forth below, the Court will dismiss

the action for failure to state a claim for relief and as legally

frivolous.




                        I.     STANDARD OF REVIEW


     Pursuant to the Prison Litigation Reform Act ("PLRA") this

Court must dismiss any action filed by a prisoner if the Court

determines the action (1) "is frivolous" or (2) "fails to state a

claim on which relief may be granted."             28 U.S.C. § 1915(e)(2);

see 28 U.S.C. § 1915A.        The first standard includes claims based

upon "an indisputably meritless legal theory," or claims where the
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 2 of 11 PageID# 53
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 3 of 11 PageID# 54
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 4 of 11 PageID# 55
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 5 of 11 PageID# 56
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 6 of 11 PageID# 57
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 7 of 11 PageID# 58
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 8 of 11 PageID# 59
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 9 of 11 PageID# 60
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 10 of 11 PageID# 61
Case 3:20-cv-00028-REP-RCY Document 16 Filed 09/30/20 Page 11 of 11 PageID# 62
